Response to Arguments
	Applicant’s arguments, see Remarks of 07/08/2022 pages 2-4, with respect to the 35 U.S.C. § 103 rejections of claim 1 and its analogous claims 11 and 12, have been considered but they are not persuasive.
The Applicant argues on Pages 2-4 that Park does not teach wherein the terminal is a 
first server, and the method further comprises: processor is further configured to ... create the travel plan by ... setting to the HV mode the travel modes of all of the plurality of travel sections in at least one of the plurality of travel routes in and after a travel route of the plurality of travel routes in which an accumulated value obtained by adding the route power consumption of the plurality of travel routes in order from the travel route having the small route power consumption exceeds an available power of the in-vehicle battery of the original claim 1. The Applicant elaborates that Park in Fig. 1 and Paragraphs [0040]-[0043] in addition to Paragraph [0039] teaches switching to the alleged “HV mode” before traveling in the alleged “EV mode.” The Examiner argues that Park allegedly teaching switching to the alleged “HV mode” before traveling in the alleged “EV mode” in Paragraph [0039] does not preclude it from teaching the above limitation in Fig. 1 and Paragraphs [0040]-[0043]. The Examiner argues that it would be obvious that in the scenario where it is no longer possible to run the vehicle in the “EV mode” due to the battery SOC, it would be required to run the vehicle in the “HV mode.” So, in such a situation where the vehicle must travel through a green zone too large to allow for the vehicle to travel only in its EV mode, the vehicle prioritizes the EV mode for as long as it is feasible to do so before switching back to the HV mode.   
Therefore, the examiner maintains the applicability of the reference(s) for the reasons above.

/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                      

/SZE-HON KONG/Primary Examiner, Art Unit 3661